DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 12/29/20.
101 rejection of claim 21 is withdrawn since amended accordingly.
Applicant’s 12/29/20 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0162132 A1 to Vankamamidi et al. (“Vankamamidi”) in view of U.S. Patent Publication No. 2008/0153459 A1 to Kansai et al. (“Kansai”) and further in view of in view of U.S. Patent Publication No. 2015/0227611 A1 to Bao et al. (“Bao”).  
As to claim 1, Vankamamidi discloses a computer-implemented method for creating a global conversation thread in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor (Vankamamidi: fig 7, [0040-44; 55]: memory 706 processing 
the method comprising (Vankamamidi: fig 1-8, [0001-52]: Customer Relationship Management (CRM) allows users to keep track of communication with others [0001] ... CMT comprising a threading component to associate plurality of communications from a plurality of communication types with a conversation thread ... displays communications in a conversation thread as a conversation view [0001;4]):
receiving data associated with a plurality of conversation threads (Vankamamidi: fig 4, [0030]: conversation view 400 shows four conversation, for example 402 404 ...),
each conversation thread comprising one or more conversations between the same people having roles (Vankamamidi: fig 3, [0001, 4; 26-29]: conversation 402 contains telephone call 406 from Raymond Largos, fax 408 from Lisa in response to call 406, telephone call 410 from Lisa in response to call 406, email 412 from Raymond Largos in response to call 410 (plurality of conversations between same people responding to each other (i.e. roles))).
Vankamamidi did not explicitly disclose receiving data associated with a plurality of conversation threads, each conversation thread comprising one or more conversations between the same people having the same roles (emphasis added).
Kansai discloses receiving data associated with a plurality of conversation threads (Kansai: fig 2-5, [0003-79]: threading engine 146 correlates and threads different types of messages together, for example, use a telephone number to correlate and thread together different types of messages such as telephone messages, voicemail messages, fax, SMS and MMS messages ... threading may be performed for all incoming and outgoing messages [0043-44]), 
each conversation thread comprising one or more conversations between the same people having the same roles (emphasis added) (Kansai: fig 1-2 & 4, [0044-45; 68-69; 51]: threading may be performed for only selected contacts, a selected individual contact as well as a group of contacts, such as family members or employees of a particular organization (conversations between the same people having the same roles) ... once the threading engine 146 correlates messages with a particular sender or recipient device 100 may display a message thread comprising correlated messages of various types and formats [0044-45; 68-69] ... for example, filtering items of message list 210 to display by sender only those messages associated with a particular sender (see with [0044-45; 68-69]  - each conversation thread comprising one or more conversations between the same people having the same roles) [0051]).
Vankamamidi and Kansai are analogous art because they are from the same field of endeavor with respect to conversation threads.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kansai into the method by Vankamamidi.  The suggestion/motivation would have been to provide threading performed for only selected contacts, such as a selected individual or selected group of contacts, such as family member or employees of a particular organization (Kansai: [0044-45]).
Vankamamidi and Kansai further disclose identifying overlapping conversation threads of the plurality of conversation threads based on the data (Kansai: fig 1-2 & 4, [0020; 28]: component 108 assigns or store attributes (data) 130 with communication(s) (conversation threads) 114 including conversation index 116, message ID 118, in-reply-to field 120, sender 122, recipient 124, email address 126, telephone number 126 or other attributes 130, for example, time/date stamp, priority, title, customer ID, user-assigned attributes, etc. [0020] ... threading component 108 uses one or more attributes of a communication to identify commonalities (identifying overlapping conversation threads), for example, communications having the same value in-reply-to field 120 may be grouped together as thread, related communications may be assigned same conversation index or may have related message IDs [0028]);
grouping the overlapping conversation threads based on the same people having the same roles (Kansai: fig 1-2 & 4, [0044-45; 68-69; 51]: threading may be performed for only selected contacts, a selected individual contact as well as such as family members or employees of a particular organization (based on the same people having the same roles) ... once the threading engine 146 correlates messages with a particular sender or recipient device 100 may display a message thread comprising correlated messages of various types and formats (grouping the overlapping conversation threads) [0044-45; 68-69] ... for example, filtering items of message list 210 to display by sender only those messages associated with a particular sender (see with [0044-45; 68-69]  - grouping the overlapping conversation threads  the same people having the same roles) [0051];
applying matching rules to identify related conversations including a targeted feature of interest (Vankamamidi: [0015; 33]: embodiments may group communications about a particular topic (targeted feature of interest) together in one thread and improve understanding the context of a conversation by logically grouping all related communication together (identify related conversations) [0015] ... for example, email message has sender, recipient and subject and other header information that allows threading component to locate related thread automatically or by hashing (matching rules) [0033]), and
creating a global conversation thread based on the identified related conversations (Vankamamidi: fig 1, [0033; 19]: threading component 108 uses one or more communication attributes to identify a related thread (identified related conversations) [0033] ... threading component may receive communication data 102 104 from variety of communication types and associate the communication with conversation component 112 (create global conversation thread based on identified related conversations) and organize and display the related communications in a conversation view [0019]),
the global conversation thread comprising conversation threads across different platforms (Vankamamidi: fig 1, [0017-20]: components 108 110 112 communicatively coupled via various types of communication media (across different platforms) [0018]  ... threading component 108 create and maintains conversation component 112 (global conversation thread comprising conversation threads), conversation(s) may include one or more across different platforms) [0020]).
Vankamamidi did not explicitly disclose wherein the global conversation thread includes a date range of the global conversation thread, the number of conversations in the global conversation thread, and average duration of the global conversation thread.
Bao discloses wherein the global conversation thread includes a date range of the global conversation thread (Bao: fig 5B, [0049; 67; 77]: feature of a time specific frequency extracted and significant time windows (e.g. regular business hours, non-business hours, weekdays, weekends) ... may be identified from user's calendar ... based on recurrent meeting calendar (date range) [0049] ... contact organization period (e.g. every week, every month, every quarter) (date range) may be defined by user or system default [0067] .... time specific frequency includes type specific frequency 511, duration (date range) 513, burst length of each modalities and sub-features weekday 514 weekend (date range) 515 [0077]), 
the number of conversations in the global conversation thread (Bao: fig 4, [0049; 72-73]: in a significant time window, the more (or less) frequently a user interacts with a contact (number of conversations), the more (or less) likely the contact belongs to a group ... for example, the more frequently a user interacts with a contact during business hours (number of conversations), the more likely that contact should be grouped as user's business connection [00489] ... features extracted from interaction data and/or various records 401, temporal clustering 408 and spatial clustering 409 extract features such as frequency (number of conversations), duration, a property and/or significant time of user [0072] ... features feature 410 includes features of frequency (e.g. time, type, location) of interaction based on communication modality, duration, burst or size of interaction [0073]), 
average duration 513 illustrated in fig 5A [0080] ... one or more attributes associated with interactions between user and his/her contacts, for example, frequencies of interactions (number of conversations), duration of interactions (fig 5, [0080]: average duration 513) between user and user's contacts across different communication modalities ... attributes of interaction data represented by feature vectors with various dimension to capture spatial-temporal relationships and facilitates organization of contacts and the identification of an optimal number of groups (global conversation thread(s)) [0031-32] ... group generation module 106 organizes user's contacts into groups based on attributes ... dynamically identifies significant partitions of attributes (e.g. significant locations, significant time windows (fig 5B, [0049; 67; 77]: date ranges), etc. [0038]).
Vankamamidi, Kansai and Bao are analogous art because they are from the same field of endeavor with respect to interactions between a user and set of contacts (i.e. conversation threads).
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Bao into the method by Vankamamidi and Kansai.  The suggestion/motivation would have been to provide organizing user's contacts by analyzing interaction data reflecting user's interactions with his or her contacts (Bao: [0030]).
As to claim 2, Vankamamidi, Kansai and Bao disclose wherein identifying overlapping conversation threads comprises comparing one or more of timing proximity, intent proximity, or role pattern proximity (Kansai: fig 1-2 & 4, [0020; 28]: component 108 assigns or store attributes (data) 130 with communication(s) (conversation threads) 114 including conversation index 116, message ID 118, timing proximity), priority, title (role pattern proximity), customer ID (role pattern proximity), user-assigned attributes, etc. [0020] ... threading component 108 uses one or more attributes of a communication to identify commonalities (identifying overlapping by comparing timing proximity, intent proximity, or role pattern proximity), for example, communications having the same value in-reply-to field (intent proximity, or role pattern proximity) 120 may be grouped together as thread, related communications may be assigned same conversation index or may have related message IDs [0028]).
For motivation, see rejection of claim 1.
As to claim 3, Vankamamidi, Kansai and Bao disclose wherein comparing timing proximity comprises matching the conversations within a selected time period (Bao: fig 4, [0049; 72-73]: in a significant time window (within a selected time period), the more (or less) frequently a user interacts with a contact, the more (or less) likely the contact belongs to a group ... for example, the more frequently a user interacts with a contact during business hours (comparing timing proximity), the more likely that contact should be grouped as user's business connection (matching the conversations within a selected time period) [00489] ... features extracted from interaction data and/or various records 401, temporal clustering 408 and spatial clustering 409 extract features such as frequency, duration, a property and/or significant time of user [0072] ... features feature 410 includes features of frequency (e.g. time, type, location) of interaction based on communication modality, duration, burst or size of interaction [0073]).
For motivation, see rejection of claim 1.
As to claim 4, Vankamamidi, Kansai and Bao disclose wherein comparing intent proximity comprises comparing a similarity of topics of conversations within the conversation threads (Vankamamidi: [0015; 33]: embodiments may group communications about a particular topic (comparing a similarity of topics) together in one thread and improve understanding the context of a conversation comparing) [0033]).
For motivation, see rejection of claim 1.
As to claim 5, Vankamamidi, Kansai and Bao disclose wherein comparing role pattern proximity comprises comparing the position of entities in the conversations (Kansai: fig 1-2 & 4, [0044-45; 68-69; 51]: threading may be performed for only selected contacts, a selected individual contact as well as a group of contacts, such as family members or employees of a particular organization (the position of entities in the conversations) [0044;68] ... once the threading engine 146 correlates (comparing) messages with a particular sender or recipient device 100 may display a message thread comprising correlated messages of various types and formats (comparing the position of entities in the conversations) [0045; 69] ... for example, filtering items of message list 210 to display by sender only those messages associated with a particular sender (see with [0044-45; 68-69]  - comparing the position of entities in the conversations) [0051]).
For motivation, see rejection of claim 1.
As to claim 6, Vankamamidi, Kansai and Bao disclose wherein identifying overlapping conversation threads comprises comparing a combination of timing proximity, intent proximity, and role pattern proximity (Kansai: fig 1-2 & 4, [0020; 28]: component 108 assigns or store attributes (data) 130 with communication(s) (conversation threads) 114 including conversation index 116, message ID 118, in-reply-to field 120, sender 122, recipient 124, email address 126, telephone number 126 or other attributes 130, for example, time/date stamp (timing proximity), priority, title (role pattern proximity), customer ID (role pattern proximity), user-assigned attributes, etc. [0020] ... threading component 108 uses one or more attributes of a communication to identify commonalities (identifying overlapping by comparing a combination of timing proximity, intent proximity and role pattern proximity), for example, communications (intent proximity, or role pattern proximity) 120 may be grouped together as thread, related communications may be assigned same conversation index or may have related message IDs [0028]).
For motivation, see rejection of claim 1.
As to claim 9, Vankamamidi, Kansai and Bao disclose wherein the different platforms comprise a chat-based platform and an email-based platform (Vankamamidi: fig 1, [0020]: communication 114 may include data in the form of, for example, email message, instant message, telephone call, voicemail message, a fax, text message, chat message, a task, an appointment, webinar comment).
For motivation, see rejection of claim 1.
As to claim 10, Vankamamidi, Kansai and Bao disclose wherein the different platforms comprise a text-based platform and an audio-based platform (Vankamamidi: fig 1, [0020]: communication 114 may include data in the form of, for example, email message (text-based), instant message (text-based), telephone call (audio-based), voicemail message (audio-based), a fax, text message (text-based), chat message (text-based), a task, an appointment, webinar comment (text-based)).
For motivation, see rejection of claim 1.
As to claims 11-16, 19-20, see similar rejection to claims 1-6 and 9-10, respectively, where the system is taught by the method.
As to claim 21, see similar rejection to claim 1 where the product is taught by the method.
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0162132 A1 to Vankamamidi et al. (“Vankamamidi”) in view of U.S. Patent Publication No. 2008/0153459 A1 to Kansai et al. (“Kansai”), U.S. Patent Publication No. 2015/0227611 A1 to Bao et al. (“Bao”) and further in view of U.S. Patent Publication No. 2019/0205897 A1 to Maag et al. (“Maag”).  
As to claim 7, Vankamamidi, Kansai and Bao disclose the method of claim 1.
For motivation, see rejection of claim 1.
 did not explicitly disclose wherein the targeted feature of interest is a financial transaction factor.
Maag discloses wherein the targeted feature of interest is a financial transaction factor (Maag: fig 1-16, [0027-286]: each cluster scoring strategy may be tailored based on data in clusters created by a given strategy and a particular type of risk or fraud (the targeted feature of interest is a financial transaction factor) – or amount of risk of interest [0113]).
Vankamamidi, Kansai and Bao are analogous art because they are from the same field of endeavor with respect to clustering.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Maag into the method by Vankamamidi, Kansai and Bao.  The suggestion/motivation would have been to generate clusters that may provide additional insights of relationships (Maag: [0095]).
As to claim 8, Vankamamidi, Kansai, Bao and Maag disclose wherein the financial transaction factor is an amount of a transaction (Maag: fig 1-16, [0027-286]: each cluster scoring strategy may be tailored based on data in clusters created by a given strategy and a particular type of risk or fraud  – or amount of risk of interest (the financial transaction factor is an amount of a transaction) [0113]).
For motivation, see rejection of claim 7.
As to claims 17-18, see similar rejection to claims 7-8, respectively, where the system is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443